Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Non-Final Office Action mailed June 10th 2022. Applicant’s amendments to claims 1, 10, 17, and 23, as described on pages 8-11 have been deemed sufficient to overcome the previous 35 USC § 101 and 35 USC § 102 art rejections through the addition of the “activate the electric machine to facilitate regenerative braking when the engine is deactivated; and operate the engine during a portion of the lookahead window to provide additional power for the regenerative braking...”. There does not appear to be support for the limitation relating to the engine supplying additional power to the regenerative braking, further discussed below.  However, as they change the scope of the claim, new art rejections for claims 1, 10, 17, and 23 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Claim Rejections - 35 USC § 112

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 3-17, and 19-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Regarding claim 1 the claim states the limitation “operate the engine during a portion of the lookahead window to provide additional power for the regenerative braking.” This appears to be new matter, as nowhere in the applicant’s specification list using the engine to supply power to the regenerative braking. Specification paragraphs [0007] and [0070] discloses “enable the engine to charge an energy storage device coupled with the electric machine” and “The first zone 1104 indicates when the engine is assisting the electric machine regeneration… The additional power provided by the engine helps the regenerative braking initiated by the electric machine and allows for the battery SOC to be charged more efficiently thereafter.” It is therefore believed that the engine is not supplying power to the regenerative braking, but instead to the energy storage device and increasing the system SOC. For purpose of examination, the examiner has adopted this interpretation. Appropriate correction in light of the specification is required. 

	Claims 10, 17, and 23 are rejected for similar reasons as those found above.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 3-17, and 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “activate the electric machine to facilitate regenerative braking when the engine is deactivated; and operate the engine during a portion of the lookahead window to provide additional power for the regenerative braking.” In which the office interprets as stating the engine is both deactivated during regenerative braking and activated during regenerative braking, which reads as a contradiction. Examiner believes that limitation should read “and operate the engine during a portion of the lookahead window to provide addition power for the battery SOC”  to clarify the limitation and further remain consisted with the applicant’s specification. 

	Claims 10, 17, and 23 are rejected for similar reasons as those found above. 

	All dependent claims of these claims are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.


Claim Rejections - 35 USC § 103

	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1, 3-5, 9-12, 15-17, 19-21, 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Plianos et al. (US Pre-Granted Publication No. US 2019/0100204 A1 hereinafter “Plianos”) in view of Dufford et al. (US Pre-Granted Publication No. US 2015/0275787 A1 hereinafter “Dufford”).

	Regarding claim 1 Plianos discloses:

	A hybrid vehicle comprising: (Plianos [0005] [0144] wherein the vehicle is a hybrid) an engine; (Plianos [0166] wherein the vehicle includes an IC engine) a drivetrain mechanically coupled with the engine, comprising a clutch and a transmission; (Plianos [0192] wherein a clutch and transmission is connected to the engine) an electric machine mechanically coupled with the transmission; (Plianos [0168-0169] wherein an electric motor is connected to the transmission) and a controller operatively coupled with the engine, the drivetrain, and the electric machine, the controller configured to: (Plianos [0185] wherein a central controller is used to control the vehicle components) receive lookahead information within a lookahead window; (Plianos [0112] wherein the vehicle looks ahead/predicts potential changes that need to be taken into account in the near future) receive present state information of the hybrid vehicle; (Plianos [0080] [0116] wherein current information of the vehicle is used to help control for future behavior) determine, during the lookahead window based on the lookahead information and the present state information, a predicted coasting opportunity exceeding a predetermined threshold; (Plianos [0114] [0131-0132] wherein coasting occurs only when a threshold for efficiency is exceeded) determine a cruise control reference speed, (Plianos [0174] wherein a cruise control speed is set) a power split between the engine and the electric machine, (Plianos [0005] [0169] wherein the hybrid motor works alongside the engine) and a timing of enabling engine-off coasting during the predicted coasting opportunity; (Plianos [0152-0156] wherein the engine is placed in neutral and powered off) and deactivate the engine and disengage the clutch at a start of the predicted coasting opportunity in response to enabling the engine-off coasting (Plianos [0152-0156] wherein the engine is placed in neutral and powered off) activate the electric machine to facilitate regenerative braking when the engine is deactivated; (Plianos [0160-0164] wherein the vehicle is able to use regenerative braking during coasting) … 

	Plianos does not appear to disclose:

	and operate the engine during a portion of the lookahead window to provide additional power for the regenerative braking.

	However, in the same field of endeavor of vehicle controls Dufford discloses:

	“and operate the engine during a portion of the lookahead window to provide additional power for the regenerative braking.” (Dufford [0020] wherein regenerative braking and engine power is used to charge the battery).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the engine charging of Dufford with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to improve energy efficiency of a vehicle by effectively utilizing an engine to charge the battery (Dufford [0020] [0007]).

	Regarding claim 3 Plianos in view of Dufford discloses all of the limitations of claim 1 and further discloses:

	The hybrid vehicle of claim 1, wherein the controller is further configured to: determine a transmission gear reference while the engine is deactivated; (Plianos [0193] wherein the gear of vehicle is selected based on requirements of the travel mode) and reengage the engine at the determined transmission gear reference when the engine is reactivated. (Plianos [0193] wherein the gear of vehicle is selected based on requirements of the travel mode).

	Regarding claim 4 Plianos in view of Dufford discloses all of the limitations of claim 1 and further discloses:

	The hybrid vehicle of claim 1, wherein the controller is further configured to provide updated present state information to a memory storage device.  (Plianos [0040-0041] wherein electric memory is used).

	Regarding claim 5 Plianos in view of Dufford discloses all of the limitations of claim 1 and further discloses:

	The hybrid vehicle of claim 1, wherein the lookahead information includes at least one of: road grade and terrain information, (Plianos [0151] wherein environmental information is used to aid coasting profiles) speed limits, (Plianos [0112] [0175] wherein vehicle speed is considered during coasting) …
	
	Examiner notes that due to the “at least” limitation only one of the information items needs to be included.

	Regarding claim 9 Plianos in view of Dufford discloses all of the limitations of claim 1 and further discloses:

	The hybrid vehicle of claim 1, wherein the lookahead information is provided from a remote device wirelessly coupled with the controller via a cloud network infrastructure.  (Plianos [0112] wherein the vehicle connects to a cloud based wireless network).

	Regarding claim 10 Plianos discloses 	

	A hybrid vehicle comprising: (Plianos [0005] [0144] wherein the vehicle is a hybrid) an engine; (Plianos [0166] wherein the vehicle includes an IC engine) a drivetrain mechanically coupled with the engine, comprising a clutch and a transmission; (Plianos [0192] wherein a clutch and transmission is connected to the engine) an electric machine mechanically coupled with the transmission; (Plianos [0168-0169] wherein an electric motor is connected to the transmission) and a controller operatively coupled with the engine, the drivetrain, and the electric machine, the controller configured to: (Plianos [0185] wherein a central controller is used to control the vehicle components) receive lookahead information within a lookahead window; (Plianos [0112] wherein the vehicle looks ahead/predicts potential changes that need to be taken into account in the near future) receive present state information of the hybrid vehicle; (Plianos [0080] [0116] wherein current information of the vehicle is used to help control for future behavior) determine a cruise control reference speed (Plianos [0174] wherein a cruise control speed is set) and a power split between the engine and the electric machine (Plianos [0005] [0169] wherein the hybrid motor works alongside the engine) during the lookahead window based on the lookahead information and the present state information; (Plianos [0114] [0131-0132] wherein coasting occurs only when a threshold for efficiency is exceeded) activate the electric machine to facilitate motor propulsion (Plianos [0193] wherein the vehicle coasting is ended and IC engine and motor controls begin again to power the car) and regenerative braking within the lookahead window and (Plianos [0160-0164] wherein the vehicle is able to use regenerative braking during coasting) …

	Plianos does not appear to disclose:

	and operate the engine during a portion of the lookahead window to provide additional power for the regenerative braking. 

	However, in the same field of endeavor of vehicle controls Dufford discloses:

	“and operate the engine during a portion of the lookahead window to provide additional power for the regenerative braking.” (Dufford [0020] wherein regenerative braking and engine power is used to charge the battery).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the engine charging of Dufford with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to improve energy efficiency of a vehicle by effectively utilizing an engine to charge the battery (Dufford [0020] [0007]).

Regarding claim 11 Plianos in view of Dufford discloses all of the limitations of claim 10 and further discloses:

The hybrid vehicle of claim 10, wherein the regenerative braking is enabled at a location where a predicted speed increase above an upper speed threshold begins based on the lookahead information. (Plianos [0144] wherein based on the speed of the vehicle, the type of coasting operation is adjusted).

	Regarding claim 12 Plianos in view of Dufford discloses all of the limitations of claim 10 and further discloses:

	The hybrid vehicle of claim 10, wherein the motor propulsion is enabled at a location where a predicted speed decrease below a lower speed threshold begins based on the lookahead information.  (Plianos [0193] wherein the vehicle coasting is ended and IC engine and motor controls begin again to power the car).

	Regarding claim 15 Plianos in view of Dufford discloses all of the limitations of claim 10 and further discloses:

	The hybrid vehicle of claim 10, wherein the lookahead information includes at least one of: road grade and terrain information, (Plianos [0151] wherein environmental information is used to aid coasting profiles) speed limits, (Plianos [0112] [0175] wherein vehicle speed is considered during coasting) …

	Examiner notes that due to the “at least” limitation only one of the information items needs to be included.

	Regarding claim 16 Plianos in view of Dufford discloses all of the limitations of claim 15 and further discloses:

	The hybrid vehicle of claim 15, wherein the lookahead information is provided from a remote device wirelessly coupled with the controller via a cloud network infrastructure.  (Plianos [0112] wherein the vehicle connects to a cloud based wireless network).

	Regarding claim 17 Plianos discloses:

	A method of controlling a hybrid vehicle, (Plianos [0005] [0144] wherein the vehicle is a hybrid) the hybrid vehicle comprising an engine, (Plianos [0166] wherein the vehicle includes an IC engine) a drivetrain mechanically coupled with the engine and comprising a clutch and a transmission, (Plianos [0192] wherein a clutch and transmission is connected to the engine) and an electric machine mechanically coupled with the transmission, (Plianos [0168-0169] wherein an electric motor is connected to the transmission) the method comprising: receiving, by a control module, (Plianos [0185] wherein a central controller is used to control the vehicle components) lookahead information within a lookahead window; (Plianos [0112] wherein the vehicle looks ahead/predicts potential changes that need to be taken into account in the near future) receiving, by the control module, present state information of the hybrid vehicle; (Plianos [0080] [0116] wherein current information of the vehicle is used to help control for future behavior)24CI-20-0104-01-US determining, by the control module during the lookahead window based on the lookahead information and the present state information, a predicted coasting opportunity exceeding a predetermined threshold; (Plianos [0114] [0131-0132] wherein coasting occurs only when a threshold for efficiency is exceeded) and determining, by the control module, a cruise control reference speed, (Plianos [0174] wherein a cruise control speed is set) a power split between the engine and the electric machine, (Plianos [0005] [0169] wherein the hybrid motor works alongside the engine) and a timing of enabling engine-off coasting during the predicted coasting opportunity; (Plianos [0152-0156] wherein the engine is placed in neutral and powered off) deactivating, by the control module, the engine and disengaging the clutch at a start of the predicted coasting opportunity in response to enabling the engine-off coasting;  (Plianos [0152-0156] wherein the engine is placed in neutral and powered off) activating, by the control module, the electric machine to facilitate regenerative braking when the engine is deactivated; within the lookahead window …

	Plianos does not appear to disclose:

	and operating, by the control module, the engine during a portion of the lookahead window to provide additional power for the regenerative braking. 

	However, in the same field of endeavor of vehicle controls Dufford discloses:

	“and operating, by the control module, the engine during a portion of the lookahead window to provide additional power for the regenerative braking.” (Dufford [0020] wherein regenerative braking and engine power is used to charge the battery).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the engine charging of Dufford with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to improve energy efficiency of a vehicle by effectively utilizing an engine to charge the battery (Dufford [0020] [0007]).

	Regarding claim 19 Plianos in view of Dufford discloses all of the limitations of claim 17 and further discloses:

	The method of claim 17, further comprising: enabling motor propulsion at a location where a predicted speed decrease below a lower speed threshold begins based on the lookahead information.  (Plianos [0193] wherein the vehicle coasting is ended and IC engine and motor controls begin again to power the car).

	Regarding claim 20 Plianos in view of Dufford discloses all of the limitations of claim 17 and further discloses:

	The method of claim 17, further comprising: determining a transmission gear reference while the engine is deactivated; (Plianos [0193] wherein the gear of vehicle is selected based on requirements of the travel mode) and reengaging the engine at the determined transmission gear reference when the engine is reactivated.  (Plianos [0193] wherein the gear of vehicle is selected based on requirements of the travel mode).

	Regarding claim 21 Plianos in view of Dufford discloses all of the limitations of claim 17 and further discloses:

	The method of claim 17, wherein the lookahead information includes at least one of: road grade and terrain information, (Plianos [0151] wherein environmental information is used to aid coasting profiles) speed limits, (Plianos [0112] [0175] wherein vehicle speed is considered during coasting)… 

	Examiner notes that due to the “at least” limitation only one of the information items needs to be included.

	Regarding claim 23 Plianos discloses:

	A method of controlling a hybrid vehicle, (Plianos [0005] [0144] wherein the vehicle is a hybrid) the hybrid vehicle comprising an engine, (Plianos [0166] wherein the vehicle includes an IC engine) a drivetrain mechanically coupled with the engine and comprising a clutch and a transmission, (Plianos [0192] wherein a clutch and transmission is connected to the engine) and an electric machine mechanically coupled with the transmission, the method comprising: 25CI-20-0104-01-US (Plianos [0168-0169] wherein an electric motor is connected to the transmission) receiving, by a control module, (Plianos [0185] wherein a central controller is used to control the vehicle components) lookahead information within a lookahead window; (Plianos [0112] wherein the vehicle looks ahead/predicts potential changes that need to be taken into account in the near future) receiving, by the control module, present state information of the hybrid vehicle; (Plianos [0080] [0116] wherein current information of the vehicle is used to help control for future behavior) determining, by the control module, a cruise control reference speed (Plianos [0174] wherein a cruise control speed is set) and a power split between the engine and the electric machine during the lookahead window (Plianos [0005] [0169] wherein the hybrid motor works alongside the engine) based on the lookahead information and the present state information; (Plianos [0114] [0131-0132] wherein coasting occurs only when a threshold for efficiency is exceeded) activating, by the control module, the electric machine to facilitate motor propulsion (Plianos [0193] wherein the vehicle coasting is ended and IC engine and motor controls begin again to power the car) and regenerative braking within the lookahead window based on the cruise control reference speed and the power split, (Plianos [0160-0164] wherein the vehicle is able to use regenerative braking during coasting) … 

	Plianos does not appear to disclose:

	and operating, by the control module, the engine during a portion of the lookahead window to provide additional power for the regenerative braking. 

	However, in the same field of endeavor of vehicle controls Dufford discloses:

	“and operating, by the control module, the engine during a portion of the lookahead window to provide additional power for the regenerative braking.” (Dufford [0020] wherein regenerative braking and engine power is used to charge the battery).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the engine charging of Dufford with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to improve energy efficiency of a vehicle by effectively utilizing an engine to charge the battery (Dufford [0020] [0007]).

	Regarding claim 24 Plianos in view of Dufford discloses all of the limitations of claim 23 and further discloses:

	The method of claim 23, wherein the motor propulsion is enabled at a location where a predicted speed decrease below a lower speed threshold begins based on the lookahead information.  (Plianos [0193] wherein the vehicle coasting is ended and IC engine and motor controls begin again to power the car).

	Regarding claim 25 Plianos in view of Dufford discloses all of the limitations of claim 23 and further discloses:

	The method of claim 23, wherein the regenerative braking is enabled at a location where a predicted speed increase above an upper speed threshold begins based on the lookahead information. (Plianos [0144] wherein based on the speed of the vehicle, the type of coasting operation is adjusted).
	
	Regarding claim 28 Plianos in view of Dufford discloses all of the limitations of claim 23 and further discloses:

	The method of claim 23, wherein the lookahead information includes at least one of: road grade and terrain information, (Plianos [0151] wherein environmental information is used to aid coasting profiles) speed limits, (Plianos [0112] [0175] wherein vehicle speed is considered during coasting) …

	Examiner notes that due to the “at least” limitation only one of the information items needs to be included.

	Claims 5, 13-15, 21, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Plianos and Dufford as applied to claims 1, 10, 17, and 23 above, further in view of Atluri et al. (US Pre-Granted Publication No. US 2015/0258984 A1 hereinafter “Atluri”).

	Regarding claim 5 Plianos in view of Dufford discloses all of the limitations of claim 1 and further discloses:

	The hybrid vehicle of claim 1, wherein the lookahead information includes at least one of: road grade and terrain information, (Plianos [0151] wherein environmental information is used to aid coasting profiles) speed limits, (Plianos [0112] [0175] wherein vehicle speed is considered during coasting) …

	Plianos does not appear to disclose:

	traffic information, stop signs, traffic signals, or weather conditions.

	However, in the same field of endeavor of vehicle controls Atluri discloses:

	“traffic information, stop signs, traffic signals, (Atluri [0051] wherein road signs and traffic signals are included) or weather conditions.” (Atluri [0038] wherein current and future weather information is included in the vehicle operating conditions). 

	 It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the operational information of Atluri with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to provide a more complete and accurate package for the vehicle to determine control parameters and improve efficiency (Atluri [0038] [0003]).

	Regarding claim 13 Plianos in view of Dufford discloses all of the limitations of claim 10 and further discloses:

	The hybrid vehicle of claim 10, wherein the controller is further configured to enable the engine to charge an energy storage device coupled with the electric machine (Plianos [0169] wherein the engine is used to charge the vehicle batteries)  …

	Plianos does not appear to disclose:
	
	when the speed of a vehicle is below a lower speed threshold. 

	However, in the same field of endeavor of vehicle controls Atluri discloses:

	“when speed of the vehicle is below a lower speed threshold.”  (Atluri [0063] wherein based on desired standstill operation the charging of a battery is increased i.e. when a speed of a vehicle is at a low threshold the engine charges the battery while coasting). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the operational information and charging during low speed thresholds of Atluri with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to provide a more complete and accurate package for the vehicle to determine control parameters and improve efficiency (Atluri [0038] [0003] [0063]).

	Regarding claim 14 Plianos in view of Dufford discloses all of the limitations of claim 10 but does not appear to disclose:

	wherein the controller determines the cruise control reference speed and the power split to conserve a state of charge (SOC) of an energy storage device coupled with the electric machine until a power demand for the hybrid vehicle exceeds a power demand threshold.

	However, in the same field of endeavor of vehicle controls Atluri discloses:

	“wherein the controller determines the cruise control reference speed and the power split to conserve a state of charge (SOC) of an energy storage device coupled with the electric machine until a power demand for the hybrid vehicle exceeds a power demand threshold.” (Atluri [0047] [0049] wherein when charge is below a certain level the engine helps to charge the battery, unless the torque boost mode is required from the starter).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conservation of Atluri with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to provide  better vehicle control during various situations while running the vehicle in the most effective mode (Atluri [0047-0049]).

	Regarding claim 15 Plianos in view of Dufford discloses all of the limitations of claim 10 and further discloses:

	The hybrid vehicle of claim 10, wherein the lookahead information includes at least one of: road grade and terrain information, (Plianos [0151] wherein environmental information is used to aid coasting profiles) speed limits, (Plianos [0112] [0175] wherein vehicle speed is considered during coasting) …

	Plianos does not appear to disclose:

	traffic information, stop signs, traffic signals, or weather conditions.

	However, in the same field of endeavor of vehicle controls Atluri discloses:

	“traffic information, stop signs, traffic signals, (Atluri [0051] wherein road signs and traffic signals are included) or weather conditions.” (Atluri [0038] wherein current and future weather information is included in the vehicle operating conditions). 

	 It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the operational information of Atluri with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to provide a more complete and accurate package for the vehicle to determine control parameters and improve efficiency (Atluri [0038] [0003]).

	Regarding claim 21 Plianos in view of Dufford discloses all of the limitations of claim 17 and further discloses:

	The method of claim 17, wherein the lookahead information includes at least one of: road grade and terrain information, (Plianos [0151] wherein environmental information is used to aid coasting profiles) speed limits, (Plianos [0112] [0175] wherein vehicle speed is considered during coasting)…

	Plianos does not appear to disclose:

	traffic information, stop signs, traffic signals, or weather conditions.

	However, in the same field of endeavor of vehicle controls Atluri discloses:

	“traffic information, stop signs, traffic signals, (Atluri [0051] wherein road signs and traffic signals are included) or weather conditions.” (Atluri [0038] wherein current and future weather information is included in the vehicle operating conditions). 

	 It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the operational information of Atluri with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to provide a more complete and accurate package for the vehicle to determine control parameters and improve efficiency (Atluri [0038] [0003]).

	Regarding claim 26 Plianos in view of Dufford discloses all of the limitations of claim 23 and further discloses:

	The method of claim 23, further comprising: enabling, by the control module, the engine to charge an energy storage device coupled with the electric machine (Plianos [0169] wherein the engine is used to charge the vehicle batteries) …

	Plianos does not appear to disclose:
	
	when the speed of a vehicle is below a lower speed threshold. 

	However, in the same field of endeavor of vehicle controls Atluri discloses:

	“when speed of the vehicle is below a lower speed threshold.”  (Atluri [0063] wherein based on desired standstill operation the charging of a battery is increased i.e. when a speed of a vehicle is at a low threshold the engine charges the battery while coasting). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the operational information and charging during low speed thresholds of Atluri with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to provide a more complete and accurate package for the vehicle to determine control parameters and improve efficiency (Atluri [0038] [0003] [0063]).

	Regarding claim 27 Plianos in view of Dufford discloses all of the limitations of claim 23 but does not appear to disclose:

	determining, by the control module, the cruise control reference speed and the power split to conserve a state of charge (SOC) of an energy storage device coupled with the electric machine until a power demand for the hybrid vehicle exceeds a power demand threshold.  

	However, in the same field of endeavor of vehicle controls Atluri discloses:

	“determining, by the control module, the cruise control reference speed and the power split to conserve a state of charge (SOC) of an energy storage device coupled with the electric machine until a power demand for the hybrid vehicle exceeds a power demand threshold.” (Atluri [0047] [0049] wherein when charge is below a certain level the engine helps to charge the battery, unless the torque boost mode is required from the starter).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conservation of Atluri with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to provide  better vehicle control during various situations while running the vehicle in the most effective mode (Atluri [0047-0049]).

	Regarding claim 28 Plianos in view of Dufford discloses all of the limitations of claim 23 and further discloses:

	The method of claim 23, wherein the lookahead information includes at least one of: road grade and terrain information (Plianos [0112] [0175] wherein vehicle speed is considered during coasting)…

	Plianos does not appear to disclose:

	traffic information, stop signs, traffic signals, or weather conditions.

	However, in the same field of endeavor of vehicle controls Atluri discloses:

	“traffic information, stop signs, traffic signals, (Atluri [0051] wherein road signs and traffic signals are included) or weather conditions.” (Atluri [0038] wherein current and future weather information is included in the vehicle operating conditions). 

	 It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the operational information of Atluri with the vehicle system of Plianos because one of ordinary skill would have been motivated to make this modification in order to provide a more complete and accurate package for the vehicle to determine control parameters and improve efficiency (Atluri [0038] [0003]).

	Claims 6-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Plianos and Dufford.

	Regarding claim 6 Plianos discloses all of the limitations of claim 1 and further discloses:

	The hybrid vehicle of claim 1, wherein the predetermined threshold is defined by an extended distance … during which the engine can be deactivated.  (Plianos [0114] [0131-0132] wherein a certain distance for coasting is set). 

	Plianos does not appear to disclose:

	of at least 0.3 mile 

	Plianos discloses the claimed invention except for the 0.3 mile distance. It would have been obvious to one of ordinary skill in the art at the time the invention was made to set a coasting cap on the vehicle system, since it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art. IN re Boesch, 617 F.2d 272. 205 USPQ 215 (CCPA 1980). 

	Regarding claim 7 Plianos discloses all of the limitations of claim 6 and further discloses:

	The hybrid vehicle of claim 6, wherein the extended distance … (Plianos [0114] [0131-0132] wherein a certain distance for coasting is set). 

	Plianos does not appear to disclose:

	is at least 0.5 mile.

	Plianos discloses the claimed invention except for the 0.5 mile distance. It would have been obvious to one of ordinary skill in the art at the time the invention was made to set a coasting cap on the vehicle system, since it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art. IN re Boesch, 617 F.2d 272. 205 USPQ 215 (CCPA 1980). 

	Regarding claim 8 Plianos discloses all of the limitations of claim 6 and further discloses:

	The hybrid vehicle of claim 6, wherein the extended distance … (Plianos [0114] [0131-0132] wherein a certain distance for coasting is set). 

	Plianos does not appear to disclose:

	is at least 1 mile.

	Plianos discloses the claimed invention except for the 1 mile distance. It would have been obvious to one of ordinary skill in the art at the time the invention was made to set a coasting cap on the vehicle system, since it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art. IN re Boesch, 617 F.2d 272. 205 USPQ 215 (CCPA 1980). 

	Regarding claim 22 Plianos discloses all of the limitations of claim 17 and further discloses:

	The method of claim 17, wherein the predetermined threshold is defined by an extended distance … during which the engine can be deactivated.  (Plianos [0114] [0131-0132] wherein a certain distance for coasting is set). 

	Plianos does not appear to disclose:

	of at least 0.3 mile 

	Plianos discloses the claimed invention except for the 0.3 mile distance. It would have been obvious to one of ordinary skill in the art at the time the invention was made to set a coasting cap on the vehicle system, since it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art. IN re Boesch, 617 F.2d 272. 205 USPQ 215 (CCPA 1980). 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120031692 A1 discloses a means for using the engine to assist in regenerative braking force 
US 20170144650 A1 discloses a means for extending regeneration braking means 
US 6338391 B1 discloses turbochargers in a hybrid vehicle with an engine to charge the batteries

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664